DETAILED ACTION
	Claims 24-43 are present.
	The claims amendments submitted on 5/12/2021 contains two claims numbered claims 28.  These claims are referred to as claims 28a and 28b in the order they are presented.
All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In remarks filed on 09/08/2020, applicant elected Group I (claims 1-3, 5-9 and 12-16).  New claim 43 is determined to be part of Group II as set forth in the Office Action dated 07/06/2020.  
Claim 43 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/08/2020.

Claim Objections
Claim 28 objected to because of the following informalities:  
Two different claims numbered claim 28 are presented in the amendments dated 05/12/2021, which is improper.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-31, 33, 36, 37 and 39-42 including claims 28a and 28b is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine et al. (Effect of protease treatment of soybean meal on content of total soluble matter and crude protein and level of soybean trypsin inhibitors, Animal Feed Sci. Technol. 71 (1998): 177-83) further in view of Svendsen et al. (U.S. 2011/0110910 A1), Ottrup et al. (WO 92/17577 A1) and Benie et al. (U.S. 2015/0329844 A1) as evidenced by Rasmussen et al. (U.S. 2016/0208234 A1).  
Caine et al., page 177, teach:
Raw soybeans have a high content of antinutritional factors (ANF), especially soybean trypsin inhibitors (SBTI), which are partially inactivated during the solvent-extraction and toasting process (Marty, 1994). The remaining soybean meal is a high quality source of protein. Pre-treatment of soybean meal with protease may increase the proportion of soluble crude protein (CP), thereby, potentially increasing protein digestibility in young pigs. However, the utilization of nutrients and energy by young pigs fed diets containing soybean meal may be affected by the residual ANF (Tamminga et al., 1995). Schulze (1994) reported increasing flows of nitrogen (N) at the terminal ileum of 13 kg pigs fed a cornstarch-based soya concentrate diet with increasing levels of purified SBTI. The residual SBTI in soybean meal are proteins and, therefore, likely susceptible to degradation by proteases. Other ANF which contain protein such as 
All in vitro incubation conditions were performed in quadruplicate using 25×150 mm culture tubes. Eighteen different incubation conditions of temperature, pH and Bacillus subtilis subtilisin-protease (Finnfeeds International) were evaluated. Conditions were as follows: Water bath temperatures of 40 and 50°C; incubation solutions with pH 3, 4.5 and 6 and protease concentrations of 0, 0.2 and 1.0 mg g−1 soybean meal. Five g of dehulled solvent-extracted and toasted soybean meal (537.2 g CP kg−1, dry matter basis), obtained from a commercial supplier, were weighed into the culture tubes and 20 ml of previously-prepared incubation solutions added. The incubation solutions were prepared using deionized water adjusted to pH using 6N HCl to which protease was added. The contents were thoroughly mixed before placing the culture tubes in a temperature-controlled water bath for 16 h. At least once during the incubation period the tubes were mixed again.
As shown in Table 1 of Caine et al., soybean meal treated with 1.0 mg/g subtilisin protease has greatly increase soluble crude protein (CP) compared to the non-protease treated soybean meal wherein the amount of soluble CP is significantly higher at treatment at 50[Symbol font/0xB0]C than at 40[Symbol font/0xB0]C, which indicates the activity of subtilisin protease is temperature sensitive.
However, Caine et al. do not teach a subtilisin protease having 100% identity to recited SEQ ID NO: 2.
Svendsen et al. describe an in vitro testing of various proteases to degrade protein under digestion-simulating conditions including the proteases of SEQ ID NOS: 1 and 10 of Svendsen et al. and subtilisin protease from “Bacillus sp. NCIMB 40339 (described in WO 92/017577 as Bacillus sp. TY145).” Svendsen et al., paras. [0195]-[0196].  Rasmussen et al., para. [0005], evidence that “TY145 is a subtilase from Bacillus sp. TY145, NCIMB 40339, which was first described in WO92/17577 (Novozymes A/S) and in the later application WO2004/067737 (Novozymes A/S) disclosing the three-dimensional structure and the use of protein engineering to alter functionality of a TY-145 subtilase.”  Rasmussen et al., para. [0010], evidence that the Bacillus sp. TY145 protease as described in WO92/17577 is SEQ ID et al. identical to recited SEQ ID NO: 2 and further having the motif of SEQ ID NO: 4 as recited in claim 33 as a subsequence thereof.  That is, the  Bacillus sp. TY145 protease employed by Svendsen et al. is identical to recited SEQ ID NO: 2 and includes SEQ ID NO: 4 as a subsequence thereof.  It is further noted that WO92/17577 is also directly referenced on page 88, lines 34-37, of the specification as describing Bacillus sp. TY145 protease having SEQ ID NO: 2 of the specification, which is an S8 protease.
As taught by Svendsen et al., digestion-simulating conditions are simulated in vitro by “Protease diet was dissolved in 0.1M HCl to a concentration of 0.2 g diet/mL, pH was adjusted to reach pH 3.0 (simulating gastric conditions). 100 μL diet slurry, 20 μL pepsin (final concentration 70 mg/L in demineralised water (Milli-Q) and 30 μL protease (or Milli-Q in the no-enzyme-control) were added to each well in a microtiter plate (MTP). This was incubated for 1 h at 37° C., 700 rpm. At the end of the 1 hour incubation, pH was measured to 3.4. To raise pH to 6.0 (simulating intestinal conditions), 25 μL of a mixed pH 5/9 buffer (0.8M MES, 0.8M imidazole, 0.8M Na-acetate, pH 5.0 or pH 9.0; 40% pH 5 and 60% pH 9 buffer) were added to each well. Additionally, 25 μL of bile salts (final concentration of 5 mM) was added, and this was incubated 2 h at 37° C., 700 rpm. After in vitro incubation, the MTP's were centrifuged at 2700 rpm (1500g), 4° C. for 10min and the supernatants were collected for further investigations”  Svendsen et al., para. [0199].  “Protease diet” is described as “51.9% starch, 21.3% protein and 2.6% fats/lipids.”  Svendsen et al., para. [0198].  “The proteases were all dosed equal on an enzyme protein basis, viz. 72, 36, 18, and 9 mg Enzyme Protein (EP) per meal of 250 g.”  Svendsen et al., para. [0197].  Table 2 of Svendsen et al. report the amount of free amino groups generated using each protease when 72 mg enzyme is employed.  
Svendsen et al., Table 2, report that the Bacillus sp. TY145 protease having recited SEQ ID NO: 2 was not particular effective under the taught simulated conditions.  However, this result is not surprising since Ottrup et al. (WO 92/17577 A1), page 5, lines 18-23, teach that the same protease has a temperature optimum “around 50[Symbol font/0xB0]C” and “possesses proteolytic activity at pH values below 6 to above 11” wherein the digestion simulating conditions employed by Svendsen et al. at 37[Symbol font/0xB0]C and pH 3.0 is well outside the range of optimum activity for Bacillus sp. TY145 protease having recited SEQ ID NO: 2.
et al. relates to proteases employed within the digestive tract of an animal as a pharmaceutical and particularly for pigs. See Svendsen et al., abstract, paras. [0134] and [0187]. However, the selection by Svendsen et al. of the protease having recited SEQ ID NO: 2 in order to treat a diet composition for animal consumption is a suggestion that the protease having recited SEQ ID NO: 2 is considered to be suitable for digestion of dietary protein as found in animal feeds such that the ordinarily skilled artisan at the time of filing would have had a reasonable expectation of success in treating animal feeds under conditions that Ottrup et al. teach that the protease of SEQ ID NO: 2 has activity.
Again, Svendsen et al. is focused on pharmaceutical use of a protease within the digestive tract of an animal while Caine et al. concerns in vitro treatment of soy meal (i.e. soybean meal) animal feed in order to increase soluble CP prior to feeding to an animal. Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Caine et al. teach the appropriateness of treating soy meal animal feed with a subtilisin protease (specifically Bacillus subtilis subtilisin-protease) in order to achieve the benefit of increased soluble CP as benefits the nutrition of animals (particularly young pigs) upon ingestion as an animal feed including treatment of such soy meal at a temperature of 50[Symbol font/0xB0]C and pH 6 with such subtilisin protease.  (2) Other subtilisin proteases suggested for breakdown of animal dietary protein are known in the art.  For example, Svendsen et al. screen and evaluate a Bacillus sp. TY145 subtilisin protease having recited SEQ ID NO: 2 for breakdown of dietary protein intended for animals.  Although such Bacillus sp. TY145 subtilisin protease did not have superior performance at pH 3.0 and 37[Symbol font/0xB0]C chosen as digestion-simulating conditions by Svendsen et al., the selection of Bacillus sp. TY145 subtilisin protease having recited SEQ Bacillus sp. TY145 subtilisin protease having recited SEQ ID NO: 2 is known to have significant protease activity as described by Ottrup et al. including a temperature of 50[Symbol font/0xB0]C and pH 6 taught to be suitable conditions for subtilisin protease treatment of soy meal animal feed by Caine et al. (3) As such, for these reasons, one of ordinary skill in the art could have substituted the Bacillus subtilis subtilisin-protease taught by Caine et al. with Bacillus sp. TY145 subtilisin protease as taught by Svendsen et al. wherein Ottrup et al. teach the temperature and pH preferences for Bacillus sp. TY145 subtilisin protease and Rasmussen et al. evidence that Bacillus sp. TY145 subtilisin protease as taught by Svendsen et al. has the amino acid sequence of recited SEQ ID NO: 2.  Since Ottrup et al. expressly teach that Bacillus sp. TY145 subtilisin is  a subtilisin that has activity at temperature of 50[Symbol font/0xB0]C and pH 6, the ordinarily skilled artisan at the time of filing would have been able to predict that such Bacillus sp. TY145 subtilisin protease would bring about a significant increase in CP when treating a soybean meal animal feed (as compared to no subtilisin protease treatment) when employed in the methods of Caine et al. (4) No additional findings are deemed to be necessary to explain a conclusion of obviousness.
For these reasons, at the time of filing the ordinarily skilled artisan at the time of filing would have been motivated to substitute the Bacillus subtilis subtilisin-protease taught by Caine et al. with Bacillus sp. TY145 subtilisin protease having recited SEQ ID NO: 2 as taught by Svendsen et al. within the methods of Caine et al. with a reasonable expectation of success in increasing crude CP in soy meal animal feed as compared to non-treatment of such animal feed.
Regarding a composition specifically having a composition comprising a polypeptide having protease activity identical to recited SEQ ID NO: 2, a formulating agent and a vitamin such as vitamin A, Caine et al. do not specifically state how subtilisin protease is formulated other than stating that protease is added to an incubation solution.  However, several methods for treating an animal feed with a subtilisin protease are known in the prior art. Benie et al. teach “the use of proteases in animal feed (in vivo), and/or the use of such proteases for treating vegetable proteins (in vitro).” Benie et al., para. [0007]. “The present invention also relates to the use of the proteases of the invention in animal feed and a cleaning process, methods of producing animal feed compositions and detergent compositions, and animal feed compositions and detergent compositions.” Benie et al., para. [0019].  “In one embodiment, the treatment he proteins are hydrolysed before intake.” Benie et al., para. [0338]. “[T]he animal feed additives of the invention contain at least one fat-soluble vitamin, and/or at least one water soluble vitamin, and/or at least one trace mineral, and/or at least one macro mineral and/or at least one amino acid.” Benie et al., para. [0342].  “Examples of fat soluble vitamins are vitamin A.” Benie e al., para. [0357]. “Examples of trace minerals are manganese, zinc, iron, copper, iodine, selenium, and cobalt.” Benie et al., para. [0359]. “Examples of amino acids which are used in animal feed are lysine, alanine, beta-alanine, threonine, methionine and tryptophan.” Benie et al., para. [0342]. “Further, optional, feed-additive ingredients are . . . a support may be used that may contain . . . 5-50% by weight of sugar and or starch” (i.e. a formulating agent). Benie et al., para. [0343]. “A feed or a feed additive of the invention may also comprise at least one other enzyme.” Benie et al., para. [0344].  “The enzyme may be added to the feed mix as a granule, which is optionally pelleted or extruded. The granule typically comprises a core particle and one or more coatings, which typically are salt and/or wax coatings.” Benie et al., para. [0367]. “Enzymes can be added as solid or liquid enzyme formulations. For example, for mash feed a solid or liquid enzyme formulation may be added before or during the ingredient mixing step. For pelleted feed the (liquid or solid) protease/enzyme preparation may also be added before or during the feed ingredient step. Typically a liquid protease/enzyme preparation is added after the pelleting step. The enzyme may also be incorporated in a feed additive or premix.” Benie et al., para. [0375]. “Alternatively, the protease can be prepared by freezing a mixture of liquid enzyme solution with a bulking agent such as ground soybean meal, and then lyophilizing the mixture.” Benie et al., para. [0377].
Again, Caine et al. teach the in vitro treatment of animal feed being soy meal with a subtilisin protease and Benie et al. teach animal feed additives for use for in vitro treatment of animal feed to hydrolyze protein before intake by an animal.  Benie et al. expressly teach that such animal feed additives in addition including an appropriate protease include a formulating agent such as starch and a fat soluble vitamin such as vitamin A.  For these reasons, at the time of filing the ordinarily skilled artisan would have been motivated to treat soy meal as taught by Caine et al. with any suitable subtilisin protease (including the protease having recited SEQ ID NO: 2) by application of a feed additive containing such suitable subtilisin protease, vitamin A and a formulating agent including starch, a mineral being iron, an amino et al. expressly teach, suggest and motivate use of such a formulated feed additive as appropriate for treating animal feeds with a protease for in vitro treatment of the animal feed to hydrolyze protein analogous to the increase of soluble CP brought about by protease treatment taught by Caine et al.  The preceding suggests all of the features of claims 24-31, 33, 36, 39 and 42.
Regarding claim 37, Benie et al. specifically teach that a protease can be added to a feed as a granule.  As such, at the time of filing the ordinarily skilled would have been motivated to formulate any animal feed additive as a granule because Benie et al. has a direct teaching, suggestion or motivation that a formulated feed additive as appropriate for treating animal feeds with a protease for in vitro treatment of the animal feed to hydrolyze protein can be advantageously prepared as a granule.
Regarding claims 40 and 41, Caine et al, in discussing treatment of soy meal, teaches that pig can be fed a corn protease-treated soybean meal diet.”  Caine et al., page 182.  As such, at the time of filing, in addition to treatment of soy meal with an appropriate protease the ordinarily skilled artisan would have been motivated to treat a feed containing corn/maize (a carbohydrate) and soybean meal (a protein) because Caine et al. teach that the same is an appropriate feed to be treated with a protease.

Claims 24-37 and 39-42 including claims 28a and 28b is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine et al., Svendsen et al., Ottrup et al. and Benie et al. as applied to claims 24-31, 33, 36, 37 and 39-42 above, and further in view of O’Connell et al. (U.S. 2016/0160159 A1) (previously cited) as evidenced by Rasmussen et al.
	For the reasons discussed above, the ordinarily skilled artisan at the time of filing would have been motivated to produce an animal feed additive as recited in claim 24 having a protease identical to recited SEQ ID NO: 2.  However, the previously cited prior art do no teach substitutions of recited SEQ ID NO: 2 as recited in claims 34 and 35.
Benie et al., para. [0019], teach that protease utilized for detergent applications that are also appropriate for use in animal feed compositions.  O’Connell et al. teach protease variants of SEQ ID NO: 3 of O’Connell et al. that is identical to recited SEQ ID NO: 2, such protease variants having amino acid substitutions with improved properties for use in detergent compositions.  “[T]he inventors have found that et al., para. [0065].  O’Connell et al. provide several examples of combinations of substitutions including “S173P S175P F180Y T297P.” O’Connell et al., claim 26.  It is understood in the art that enzymes and proteases with improved stability are desirable in the art for many applicants include for use in animal feed additives.  See Bernie et al., para. [0111], teaching “beneficial” properties including “thermostability, steam stability, pH properties, such as acid stability, etc.”  As such, at the time of filing the ordinarily skilled artisan in addition to being motivated to produce an animal feed additive as recited in claim 24 having a protease identical to recited SEQ ID NO: 2 would have been further motivated to utilize a variant of recited SEQ ID NO: 2 having substitutions known in the prior art to increase stability, including the combination of substitutions “S173P S175P F180Y T297P” as taught by O’Connell et al.  The ordinarily skilled artisan at the time of filing would have been motivated to do this because, as evidenced by Benie et al., improved stability of an enzyme or protease is desirable for many applications including for the treatment of animal feeds.
Regarding claim 32, O’Connell et al. further teach that fragments of the polypeptide of SEQ ID NO: 3 of O’Connell et al. (recited SEQ ID NO: 2) having protease activity are equivalent to the full-length sequence.  O’Connell et al., para. [0202]. As such, in addition to inclusion of a polypeptide identical to recited SEQ ID NO: 2 in an animal feed composition as recited in claim 24, an ordinarily skilled artisan at the time of filing would have been motivated to utilize a fragment of recited SEQ ID NO: 2, for example missing one acid residue from the N- or C-terminus, in such feed additives because O’Connell et al. teach that such fragments of recited SEQ ID NO: 2 having recited SEQ ID NO: 2 are equivalent or usable in place of the full-length of SEQ ID NO: 2.

Claims 24-31, 33 and 36-42 including claims 28a and 28b is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine et al., Svendsen et al., Ottrup et al. and Benie et al. as applied to claims 24-31, 33, 36, 37 and 39-42 above, and further in view of Becker et al. (U.S. 7,157,416 B2) (previously cited) as evidenced by Rasmussen et al.
et al., Svendsen et al., Ottrup et al. and Benie et al. do not specifically teach an animal feed additive having from about 20 to 80% w/w glycerol as a polyol  
As discussed, the cited prior art teach that an animal feed additive can be a liquid. See Benie et al., para. [0375].  Becker et al., abstract, teach that protease enzyme produced from any Bacillus bacteria can have improved stability in a liquid medium with about 5% alkali metal halide salt and at least about 50% of polyol.  “Stabilization of enzymes in liquid formulations is particularly a problem . . . . For example, a pre-formulated liquid enzyme concentrate may sometimes be stored for weeks or months before eventually being blended into a final product (e.g., a personal care product, such as a hand cream; or a cleaning product, such as a liquid detergent). Similarly, formulated liquid products containing enzymes may sit in storage for lengthy periods of time before use, as well. For a variety of reasons, the activity of enzymes in liquid formulations typically decreases over time.” Becker et al., col. 1, ln. 15-25.  
As far as Benie et al., and other cited prior art, indicate that an animal feed additive can be a liquid containing a protease enzyme produced from Bacillus bacteria (e.g. Bacillus sp. TY 145) such protease is subject to inactivation over time as taught by Becker et al.  Becker et al. expressly teach that such disadvantageous inactivation can be ameliorated by the inclusion of, inter alia, glycerol in liquid compositions including a protease enzyme produced from Bacillus bacteria wherein the protease having recited SEQ ID NO: 2 is from Bacillus sp. TY 145.  Becker et al., Table 5, teach that “60% glycerol and 10% salt formulation is exceptionally stable.” Becker et al., col. 10. Table 4 of Becker et al. indicate that glycerol is measured in grams such that the percentages indicated in Becker et al. are w/w concentrations of glycerol.   As such, at the time of filing, the ordinarily skilled artisan would have been motivated to include 60% glycerol w/w in any liquid formulation of a Bacillus protease, including the animal feed additives containing the protease of SEQ ID NO: 2 suggested by the cited prior art for the reasons stated above, in order to beneficially increase the stability during storage of such additives/compositions as suggested by Becker et al.

Response to arguments
Applicant argues:

    PNG
    media_image1.png
    366
    655
    media_image1.png
    Greyscale

	The Examiner disagrees with applicant’s characterization of Svendsen et al. as far as Svendsen et al. directly describes a subtilisin protease from Bacillus sp. TY 145 and directly cites Ottrup et al. (WO 92/17577 A1) as a description thereof.
Regarding applicant’s assertion regarding unexpected results, the burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).
	Here, the closest prior art includes at least Caine et al. teaching treatment of an animal feed with a subtilisin protease.  It is noted that the identity of Cibenza™ is not identified on the record.  Further, it is See MPEP 2111.02(II).  Further, any data regarding increased nitrogen availability for chickens as described in the working examples of the specification cannot be extended to other animals with a different physiology such as pigs. In particular, chickens have a crop and a gizzard as part of the digestive tract that are not found in mammals.  For these further reasons, the claims are not commensurate in scope to the data asserted by the applicant.  
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-31, 33 and 36-42 including claims 28a and 28b are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product (i.e. a natural phenomenon) without significantly more. The claim(s) recite(s) a protease polypeptide that is a product found in nature. This judicial exception is not integrated into a practical application for the reasons set forth below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).

“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Here, claims 24-31, 33 and 36-42 (herein, “the claims”) are directed towards a composition of matter such that step 1 is yes.  The specification describes all of recited SEQ ID NOS: 1-2 as S8 proteases as “the mature S8 protease” from various Bacillus species which are naturally-occurring Bacillus species. That is, the specification is interpreted as describing and admitting that a protease having a sequence identical to any of SEQ ID NOS: 1-2 is a naturally-ocurring product.  Further, Uniprot, Accessing No. A0A182DWC8, 2017, www.uniprot.org, directly evidence that the protease having 100% identity to recited SEQ ID NO: 2 is produced by the naturally-occurring bacterium Bacillus sp. TY 145.  
e.g. protease having SEQ ID NO: 2) recited in the claims is naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” It is noted that even if embodiments of the claims are directed towards polypeptides isolated or separated from the environment wherein the protease if found in situ in nature, such an isolated protein/enzyme is compared to is closest naturally occurring counterpart (e.g. a protease having SEQ ID NO: 2) to determine if it has markedly different characteristics.  Because there is no indication in the record that isolation of any of the recited protease polypeptides or combination with any other additional composition component as recited in the claims has resulted in a marked difference in structure, function, or other properties as compared to its counterpart, any composition or animal feed additive comprising a protease having SEQ ID NO: 1-2 is a product of nature exception within the meaning of Step 2A, prong 1.  See MPEP 2106.07(a)(I).  
Claims 24-31, 33 and 36-42 recite additional components selected from a vitamin (required by claims 24 and 26), a formulating agent or polyol (e.g. glycerol) (required by claims 24 and 38), physical form as a granule or liquid (claims 37 and 38, respectively), combination with plant based material such as maize or soybean meal (claims 39-42), additional enzymes, minerals, amino acids, etc. (claims 25, 27, 28), as recited which include further naturally-occurring products that fall within the product of nature exception of Step 2A, prong 1, such as vitamins, plant-based material, glycerol, minerals, and additional enzymes.  However, none of these additionally recited components are described as imparting a markedly-different characteristic to any of the naturally-occurring products recited relative to their naturally-occurring counterparts.  
That is, there is no evidence of record that combination of any of the recited naturally-occurring protease of SEQ ID NO: 1-2 with any generic polyol and a vitamin as recited in claims 24, 26 and/or 38 changes the properties of the protease (e.g. stability or enzymatic properties) or properties of the glycerol or of the vitamin.  There is no evidence to record that additional formulating a composition containing any of the recited naturally-occurring protease of SEQ ID NO: 1-2, a polyol and a vitamin in the physical form of a granule as recited in claim 37 or a liquid as recited in claim 38 changes the properties of the protease, vitamin or glycerol as to result in a markedly different characteristic.  There is no evidence of e.g.. boron) and/or amino acid (e.g. lysine) as recited in claims 27 and 28 results in any specific chemical change or other markedly different characteristic for any of the protease, vitamin, polyol, mineral or amino acid. 
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
Claims 24-31, 33 and 36-42 do not recite any additional elements other than a protease having one of SEQ ID NO: 1-2 combined with further natural products are reviewed above. None of glycerol and vitamin or any of the additionally recited components reviewed above integrate the natural product exception into a practical application, since the claims are not limited to use for any application.  Similarly, claims 37-38 reciting a physical form of a granule or liquid does not integrate the natural product exception into a practical application, since the claims are not limited to use for any application.  
Regarding Step 2B for the claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Here, the claims do not recite any additional elements other than the natural-product protease as discussed above combined with other natural products and/or in the form of a granule or liquid as reviewed above.  However, addition of further natural products being vitamins, minerals, other enzymes, a polyol (i.e. glycerol), formulation as a i.e. the proteases recited in claim 24 formulated with additional natural products).  Further, Benie et al. (U.S. 2015/0329844 A1), as discussed above, evidence that it is routine and conventional in the art to formulate proteases into a granule and/or to combined a protease with a plant-based animal feed including vitamins, etc.  Becker et al. (U.S. 7,157,416 B2), as discussed above, evidence that it is routine and conventional in the art to formulate proteases into a composition containing a polyol.  
 As such, Step 2B is answered in the negative and the claims are directed towards a judicial exception.   
The claims are directed towards ineligible subject matter for the reasons stated.

Response to arguments
Applicant argues that the previous claims have been cancelled as to render the previous rejection under 35 U.S.C. 101 moot.  However, applicant’s amendment necessitates the new grounds of rejection above.

Conclusion
	It is noted that the combination of features recited in claim 24 is presented for the first time in the claim amendment dated 05/12/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652